MEMORANDUM **
Jose Antonio Rangel-Aguillar appeals from his guilty-plea conviction and 150-month sentence for possession of a controlled substance with intent to distribute and aiding and abetting, in violation of 21 U.S.C. § 841(a)(1), (b)(l)(A)(viii) and 18 U.S.C. § 2. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 *798L.Ed.2d 493 (1967), Rangel-Aguillar’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant with the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
However, we remand for the limited purpose of correcting the judgment to identify the counts of conviction as count 2.
Counsel’s motion to withdraw is GRANTED, the conviction and sentence are AFFIRMED, and the case is REMANDED for the limited purpose of correcting the judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.